Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 9/6/2022 could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a method of peritoneal removal of electrolytes and inflammatory mediators that includes drawing the treatment solution from the peritoneal cavity through the filter cartridge and pulling the treatment solution from the peritoneal cavity by way of a wound drain, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2006/0058731 to Burnett et al., which discloses a method of peritoneal removal of electrolytes and inflammatory mediators (see Figs. 28-32), the method comprising: implanting a filter cartridge (transfer element 110/reservoir 8) in the peritoneal cavity of a patient (peritoneal cavity 142) (Fig. 28 and paragraph 156); infusing a treatment solution (dialysate solids 162, which can be a solution or gel matrix; paragraph 157) into the peritoneal cavity of a patient (peritoneal cavity 142) (Fig. 28-29 and paragraph 159); and drawing the treatment solution from the peritoneal cavity (peritoneal cavity 142) through the filter cartridge (transfer element 110/reservoir 8) (Fig. 30 and paragraph 160), but Burnett et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783